UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7821


RICKEY SMITH,

                  Plaintiff - Appellant,

             v.

T. BURNELL, Sergeant; JOHN DOE, Lieutenant; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cv-01089-TLW)


Submitted:    January 19, 2010              Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rickey Smith, Appellant Pro Se. Janet Carol Brooks, Daniel Roy
Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rickey    Smith    appeals      the    district   court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42   U.S.C.   § 1983   (2006)    complaint.       We   have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                       Smith

v. Burnell, No. 4:08-cv-01089-TLW (D.S.C. Aug. 26, 2009).                        We

dispense      with     oral   argument     because     the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2